Citation Nr: 1750036	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-02 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent disabling as of July 15, 2010.

2. Entitlement to a total disability rating based upon individual unemployability.

3. Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as being secondary to diabetes.

5.  Entitlement to compensation under 38 USC § 1151 for vascular necrosis of the left hip.



REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to June 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was remanded in September 2015 due to development needed on a service connection claim. 

In June 2016, the Veteran's attorney submitted a notice of disagreement (NOD) with a May 2016 rating decision that assigned a 30 percent disability rating for bronchial asthma, after granting service connection for the same.  Also of record are NODs filed in August 2016 and September 2017 that, respectively, address a July 2016 that denied compensation under 38 USC § 1151 for vascular necrosis of the left hip and an August 2017 decision that denied service connection for type II diabetes mellitus and peripheral neuropathy of the upper and lower extremities, to include as being secondary to diabetes.  As discussed below, the Board finds that the Veteran has filed a timely NOD with respect to these decisions requiring the Board to take jurisdiction over the issue for the limited purpose of remanding it to direct the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a statement received in September 2015, the Veteran's attorney filed a timely NOD with the May 2016 rating decision that granted service connection for bronchial asthma.  The NOD asserted that an initial higher rating was warranted.  
Such initiated an appeal of that issue.  The Veteran, through his attorney, also filed an NOD in August 2016 with respect to a July 2016 decision that denied compensation under 38 USC § 1151 for vascular necrosis of the left hip as well as a September 2017 NOD to an August 2017 decision that denied service connection for type II diabetes mellitus and peripheral neuropathy of the upper and lower extremities, to include as being secondary to diabetes.  In each instance, the filing of the NOD was timely.  As a SOC has not been issued with respect to those decisions, the Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

The claim seeking a TDIU rating is inextricably intertwined with the increased rating claim on appeal; thus, consideration of that matter must be deferred pending resolution of the intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his attorney which addresses the matter of entitlement to an initial rating in excess of 30 percent disabling for bronchial asthma, compensation under 38 USC § 1151 for vascular necrosis of the left hip, and service connection for type II diabetes mellitus and peripheral neuropathy of the upper and lower extremities, to include as being secondary to diabetes.  The Veteran should be given the appropriate opportunity to respond to the SOC. The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of that issue following the issuance of the SOC unless he perfects his appeal.

2. Then, after providing the Veteran an appropriate time respond to the SOCs, readjudicate the Veteran's claim for TDIU.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
	MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



